Clifford F. Brown, J.,
dissenting. Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317 [4 O.O.3d 466], paragraph three of the syllabus, cited in the majority opinion, as well as paragraph one of the syllabus1 thereof, is inapplicable to the facts in this case. In Temple this court found that the change to the machine after it left the manufacturer was the sole proximate cause of the accident. The substantial change in Temple was the movement of two shoulder high activation buttons on a punch press to waist level which permitted scrap to fall on the activation buttons causing the machine to activate inadvertently. As a result the punch press closed on the arms of the operator.
On the contrary, in the case here, although plaintiff King suffered an injury similar to the plaintiff in Temple, defendant has been unable to point to this substantial change in the activation mechanism as the sole proximate cause of the accident. In the present case a design defect could exist in the unaltered portion of the machine. In Temple, it was not argued that the unaltered portion of the machine was defective, and the court also found that there was no original defect in the punch press.
The issues of design defect and proximate cause, in this case, were for jury determination. Lonzrick v. Republic Steel Corp. (1966), 6 Ohio St. 2d 227 [35 O.O.2d 404]. In short, the manufacturer of a machine that is subsequently altered remains strictly liable under Section 402(A) of the Restatement of the Law, Torts 2d, for injuries to a person caused by the defective design of the unaltered portion of the machine. For example, the absence of point of operation guards in the unaltered portion of the machine could be determined by the “reasonable minds” of a jury as a defective design under Section 402(A), *13supra, and the Temple test. Knitz v. Minster Machine Co. (1982), 69 Ohio St. 2d 460, at 467 [23 O.O.3d 403].
Moreover, pertaining to the unaltered portion of the machine, it was a jury question whether under Comment j to Section 402(A), Restatement of the Law, Torts 2d, in order to prevent the product from being unreasonably dangerous, the seller may be required to give directions or a warning as to its use. Seley v. G. D. Searle & Co. (1981), 67 Ohio St. 2d 192,198-200 [21 O.O.3d 121]; Phillips v. Kimwood Machine Co. (1974), 269 Ore. 485, 496-497, 525 P. 2d 1033.
Lastly, if there is a material determinative issue, such as a design defect in an unaltered portion of a machine proximately causing injury to plaintiff, on which there is no evidence presented on a motion for summary judgment by the moving party, the defendant in this case, summary judgment cannot be granted to such moving party. Rayburn v. J.C. Penney Outlet Store (1982), 3 Ohio App. 3d 463, 464. There is no duty upon the plaintiff to present evidence upon material issues to which defendant has presented no evidence in support of its motion for summary judgment. The judgment of the court of appeals should be reversed.

 Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317 [4 O.O.3d 466], paragraph three of the syllabus, states:
“Where at the time of manufacture and sale the dual activating buttons on a power press are located at shoulder height, and thereafter a purchaser of the press positions the buttons at waist height, facing upwards and 24 inches apart, there has been a ‘substantial change’ from the condition in which the power press was originally sold. The purchaser’s employee cannot, therefore, successfully sue the manufacturer or the prior owner of the press on a theory of strict liability in tort for injuries suffered as a result of her accidental depression of the operating buttons.”
Such alteration as described in the Temple case was not present in this action.